department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc intl br1 tl-n-3407-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel cc wr rmd den from edward williams senior technical reviewer cc intl br1 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corporation a corporation b corporation c country a issues issue whether premiums_paid by a country a corporation on a policy covering risks of its u s subsidiary to a foreign_affiliate eg a branch division or subsidiary of a domestic insurance_company are exempt from the foreign insurance excise_tax imposed under sec_4371 of the code if not exempt whether such premiums would be exempt if the foreign_insurance_company reinsures the policy with an affiliated domestic insurance_company issue whether premiums_paid to a controlled_foreign_corporation as defined in section sec_957 and included in the gross_income of its u s shareholders as subpart_f_income pursuant to section sec_951 are exempt from the sec_4371 excise_tax issue whether premiums_paid for policies issued by a foreign insurer which are signed or countersigned by an officer or agent of the foreign insurer in a state territory or the district of columbia in which the insurer is authorized to do business are exempt from the excise_tax imposed under sec_4371 issue whether sec_4374 imposes liability for the sec_4371 excise_tax on the insured where the insured does not make the actual premium payment for the insurance_policy conclusions issue premiums_paid to a wholly owned unincorporated foreign_branch which is a disregarded_entity for u s tax purposes of a u s insurance_company are not subject_to the tax imposed by sec_4371 however premiums_paid to a foreign_subsidiary of a u s insurance_company will be subject_to the tax imposed by sec_4371 if not exempt such premiums will not become exempt as a result of the foreign insurer reinsuring the policy with an affiliated u s insurance_company issue premiums_paid to a foreign insurer that is a controlled_foreign_corporation and which premiums are included as subpart_f_income in the gross_income of its u s shareholder s pursuant to sec_951 are not generally exempt from the excise_tax imposed under sec_4371 issue premiums_paid for policies issued by a foreign insurer which are signed or countersigned by an officer or agent of the foreign insurer in a state territory or the district of columbia in which the insurer is authorized to do business are not exempt from the excise_tax imposed under sec_4371 unless the income derived from such activity is effectively connected with a united_states trade_or_business issue sec_4374 of the code imposes liability for the sec_4371 excise_tax on an insured as defined in sec_4372 regardless of whether the insured makes the actual premium payment for the insurance_policy facts corporation b is a country a corporation that owns percent of the outstanding_stock of corporation a corporation a is a domestic manufacturing corporation during the years in issue corporation b acquired and paid the premiums for various casualty insurance coverage on behalf of corporation a and corporation b’s other subsidiaries and allocated to each subsidiary a proportionate cost of the insurance plus a markup of approximately percent all policies of insurance were obtained through and premium payments were made to corporation c a country a insurance brokerage corporation c in turn remitted the payments to various domestic and foreign insurers law and analysis sec_4371 imposes a tax on each policy of insurance indemnity_bond annuity_contract or policy_of_reinsurance issued by any foreign_insurer_or_reinsurer pursuant to sec_4371 the tax is imposed at a rate of four cents on each dollar or fractional part thereof of the premium paid on a policy_of_casualty_insurance or indemnity_bond if issued to or for or in the name of an insured as defined in sec_4372 sec_4372 of the code defines the term foreign insurer as an insurer who is a nonresident_alien_individual a foreign_partnership or foreign_corporation sec_4372 of the code defines the term insured as a domestic_corporation or partnership or an individual resident_of_the_united_states against or with respect to hazards risks losses or liabilities wholly or partly within the united_states sec_4374 provides that the tax imposed by sec_4371 shall be paid on the basis of a return by any person who makes signs issues or sells any of the documents and instruments subject_to the tax or for whose use or benefit the same are made signed issued or sold sec_46_4374-1 provides that the tax is to be remitted by the person who makes the payment of the premium to the foreign insurer or to any nonresident agent solicitor or broker and that such person is that resident person who actually transfers the money check or its equivalent to the foreign insurer or to any nonresident agent solicitor or broker sec_46_4374-1 provides that the liability for the tax imposed by sec_4371 shall attach at the time the premium payment is transferred to the foreign insured or to any nonresident agent solicitor or broker sec_4373 generally exempts from the excise_tax premiums that are effectively connected with the conduct of a united_states trade_or_business while the insurance premium excise_tax originated in legislation enacted in the format of current sec_4371 is the result of the revenue act of sec_502 p l which amended section of the code the predecessor of sec_4371 the legislative_history of the legislation indicates that while the tax is a revenue raiser it will at the same time eliminate an unwarranted competitive advantage now favoring foreign insurers h_r rep no 77th cong 1st sess the purpose of the insurance excise_tax was also explained as follows in 521_fsupp_70 d n j t he competitive imbalance congress sought to rectify stemmed from the fact that premiums_paid to foreign insurance_companies not engaged in a trade_or_business in the united_states were not subject_to any united_states income_tax including withholding_tax citations omitted see also the neptune mutual assn ltd of bermuda v united_states u s t c par big_number cl_ct aff’d vac’d and rem’d 862_f2d_1546 fed cir in which the claims_court states that b efore the enactment of the predecessor statute to sec_4371 foreign insurers who did not maintain a domestic agent could write casualty insurance on risks located in the united_states without incurring federal tax_liability conversely domestic insurers and insurers having domestic agents were subject_to federal_income_tax this scheme of taxation was changed by the revenue act or which provided that nonresident foreign insurers who were not subject_to income_tax on their underwriting_income were liable for a three percent stamp tax the purpose of the stamp tax was to equalize the tax burdens of domestic and foreign insurers citations omitted issue sec_4371 imposes a tax on each policy of insurance indemnity_bond annuity_contract or policy_of_reinsurance issued by any foreign_insurer_or_reinsurer sec_4372 defines foreign insurer as an insurer who is a nonresident_alien_individual or a foreign_partnership or a foreign_corporation sec_4371 imposes the tax at a rate of four cents on each dollar or fractional part thereof of the premium paid on a policy_of_casualty_insurance or indemnity_bond if issued to or for or in the name of an insured as defined in sec_4372 sec_4372 defines the term insured to mean a domestic_corporation or partnership or an individual resident_of_the_united_states against or with respect to hazards risks losses or liabilities wholly or partly within the united_states foreign_branch division1 while not specifically defined in the code a wholly owned unincorporated foreign_branch of a domestic_corporation is for u s tax purposes disregarded as an entity separate from its owner and thus all tax consequences pass directly through to its domestic owner sec_301_7701-2 sec_4371 imposes an excise_tax on each policy of insurance issued by any foreign insurer sec_4372 of the code defines foreign insurer as an insurer or reinsurer who is a nonresident_alien_individual or a foreign_partnership or a foreign_corporation an unincorporated foreign_branch is not considered an entity separate and distinct from its domestic owner and therefore will not be considered a foreign insurer as defined in sec_4372 if it is wholly owned by a domestic company the excise_tax imposed by sec_4371 will not apply to premiums_paid to a foreign_branch of a u s insurance_company because the premiums will not be considered paid to a foreign insurer in addition imposing an excise_tax on a foreign_branch of a domestic_corporation would be contrary to the legislative purpose of sec_4371 domestic corporations i e those created or organized in the united_states see sec_7701 are taxed on worldwide income under the rates specified in sec_11 of the code u s income_tax is generally paid on any income realized from foreign business or investment activities carried on by a foreign_branch of a u s_corporation see sec_11 sec_61 thus the premiums received by a foreign_branch of a domestic_corporation should not be subject_to the sec_4371 excise_tax because such income is included in the gross_income of the_domestic_corporation and is currently subject_to u s income_tax foreign_subsidiary for purposes of this discussion a foreign division is deemed to be a segment of the_domestic_corporation and not a separate_entity as such the tax treatment of a division would be the same as that of a foreign_branch ie pass-through rather than a foreign_subsidiary under the doctrine_of 319_us_436 federal_income_tax law usually regards a foreign_subsidiary whether or not controlled by u s persons as a foreign taxpayer that is legally distinct from its shareholders see sec_1_11-1 sec_1_881-1 a foreign_subsidiary of a domestic_corporation therefore falls squarely within the definition of foreign insurer set forth in sec_4372 because a foreign_subsidiary will be considered a foreign insurer for purposes of sec_4371 premiums_paid to a foreign_subsidiary will be subject_to the excise_tax if the foreign_subsidiary issues an insurance_policy to or for or in the name of an insured as defined in sec_4372 sec_4371 sec_4372 in part defines an insured as a domestic_corporation against or with respect to hazards risks losses or liabilities wholly or partly within the united_states sec_7701 defines domestic when applied to a corporation or partnership as an organization created or organized in the united_states or under the law of the united_states or any state corporation a is a domestic_corporation thus a foreign_subsidiary of a domestic_corporation which issues an insurance_policy to or for or in the name of corporation a with respect to risks wholly or partly within the united_states will be subject_to the excise_tax imposed under sec_4371 as reflected in the legislative_history this result is consistent with the purpose of the insurance excise_tax provisions that is the excise_tax is intended to impose a tax on foreign insurers not otherwise conducting a u s trade_or_business the income from which is subject_to u s income_tax revrul_80_222 1980_2_cb_211 a domestic_corporation that conducts business through a foreign_subsidiary generally is not currently subject_to u s income_tax on the foreign source earnings_of the foreign_subsidiary until those earnings are repatriated to the united_states through distributions or until the stock of the foreign_corporation is sold such a foreign_subsidiary would therefore have an advantage over a domestic_corporation if it were not subject_to the sec_4371 excise_tax if not exempt whether such premiums would be exempt if the foreign_insurance_company reinsures the policy with an affiliated u s insurance_company sec_4371 in part imposes a tax on each policy_of_reinsurance issued by any foreign reinsurer prior to amendment by the revenue act of section of the code the predecessor of sec_4371 exempted reinsurance premiums from the excise_tax section of the code was amended by sec_502 of the revenue act of p l however to expressly impose an excise_tax on reinsurance premiums_paid if the reinsurer is a nonresident_alien_individual or a foreign_partnership or a foreign_corporation pursuant to sec_4371 the tax on reinsurance is imposed at a rate of one cent on each dollar or fractional part thereof of the premium paid on a policy_of_reinsurance if issued by a foreign reinsurer to or for or in the name of a domestic_corporation or partnership or an individual resident_of_the_united_states against or with respect to hazards risks losses or liabilities wholly or partly within the united_states see sec_4372 sec_4372 defines a foreign reinsurer as a reinsurer who is a nonresident_alien_individual or a foreign_partnership or a foreign_corporation premiums_paid by a foreign_insurer_or_reinsurer on a policy_of_reinsurance issued by a foreign reinsurer will be subject_to the excise_tax under sec_4371 if the underlying insurance_policy was issued to or for or in the name of an insured as defined in sec_4372 521_fsupp_70 d n j in northumberland an australian insurance_company was authorized in to do business as a surplus lines insurer in new jersey in northumberland entered into a reinsurance agreement with a swiss reinsurance company aim reinsurance co ltd aim re aim re had no office in the united_states and was not authorized to do business in the united_states pursuant to agreement aim re agreed to reinsure ninety-percent of the reinsurance written by northumberland through its u s branch for a period of years some of the risks that northumberland ceded to aim re had been written by foreign insurance_companies and assumed through reinsurance by northumberland almost all of the risks that northumberland ceded to aim re were located in the united_states northumberland did not report or pay excise_tax on the reinsurance premiums that it paid to aim re from through the irs assessed excise_tax on the reinsurance premiums that northumberland paid to aim re and northumberland challenged the imposition of the tax one of northumberland’s arguments was that sec_4371 which imposes the tax on reinsurance policies does not apply to policies issued by one foreign insurer to another and therefore is inapplicable to its reinsurance agreement with aim re id at page the court rejected northumberland’s argument and reasoned as follows in the case of reinsurance the reinsured need not qualify as an insured as defined in sec_4372 the only requirement is that the underlying primary policies were issued to insureds under sec_4372 id at page thus the excise_tax imposed pursuant to sec_4371 on policies of reinsurance would apply even if the reinsured is a foreign_entity so long as the underlying policy was issued to an insured as defined in sec_4372 this view is also supported by revrul_58_612 which states that a policy_of_reinsurance issued by a foreign insurer covering any of the hazards risks losses or liabilities covered by contracts taxable under sec_4371 and of the code is subject_to the tax imposed on reinsurance policies by sec_4371 of the code regardless of whether the primary insurer was a domestic or foreign insurer emphasis added revrul_58_612 1958_2_cb_850 northumberland also argued that sec_4371 may not apply to its reinsurance contract with aim re because the excise_tax was previously imposed on the policies of reinsurance issued by northumberland on the same underlying risks northumberland f_supp fn at page the court rejected this argument as follows to the contrary the plain language of sec_4371 states that the tax is to be imposed on each policy_of_reinsurance issued by any foreign insurer it applies to policies of reinsurance issued by a foreign insurer to any person citations omitted the only exception provided for is a policy of insurance signed or countersigned in a state in which the reinsurer is authorized to do business had congress intended to provide an exemption for reinsurance policies issued to foreign reinsureds it is reasonable to suppose that congress would have said so in explicit terms emphasis added and citation omitted id at page as to imposing the reinsurance tax a second time the court explained that r eimposing the excise_tax on the underlying premium accords with the legislative intent namely eliminating the competitive advantage afforded foreign insurance_companies in the first instance the excise_tax was withheld from the premiums ceded by the direct insurers to northumberland as reinsurer this served to equalize northumberland’s position as a foreign reinsurer in the second instance the tax was imposed on the premiums as transferred to aim re as a separate foreign reinsurer imposition of the tax to this transaction thus serves to further the legislative policy id thus the court held that the reinsurance_premium paid_by northumberland a foreign reinsurer to aim re another foreign reinsurer was subject_to the one percent reinsurance excise_tax imposed under sec_4371 a united_states reinsurance company clearly falls outside the definition of foreign reinsurer set forth in sec_4372 thus if a foreign_insurance_company reinsures a policy with an affiliated u s insurance_company premiums_paid to the u s reinsurer will not be subject_to the one-percent excise_tax imposed on policies of reinsurance under sec_4371 however such an arrangement will not relieve a foreign_subsidiary of a u s insurer from liability under sec_4371 with respect to the premiums_paid to the subsidiary for the initial insurance_policy if such premiums fall within the scope of sec_4371 the foreign_subsidiary is a foreign insurer as defined in sec_4372 and as such will be subject_to the excise_tax if it issues insurance to or for or in the name of corporation a an insured as defined in sec_4372 issue sec_951 of the code provides that a u s shareholder of a controlled_foreign_corporation cfc must include in gross_income his pro_rata share of the cfc's subpart_f_income for the year sec_952 defines subpart_f_income in the case of a cfc to include insurance_income as defined under sec_953 sec_953 provides that for purposes of sec_952 insurance_income means any income which - a is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and b would subject_to the modifications provided by subsection b be taxed under subchapter_l if such income were the income of a domestic insurance_company premium payments for insurance policies clearly fall within the definition of insurance_income as set forth in sec_953 and are therefore subpart_f_income as defined in sec_952 thus a u s shareholder of a controlled foreign insurance corporation must include in gross_income his pro_rata share of such premium income under sec_951 as explained above sec_4371 imposes an excise_tax of cents on each dollar of the premium paid on a policy_of_casualty_insurance issued by any foreign insurer if issued to or for or in the name of an insured as defined in sec_4372 sec_4372 defines an insured as a domestic_corporation against or with respect to hazards risks losses or liabilities wholly or partly within the united_states sec_4373 sets forth an exemption from the tax imposed by sec_4371 for any amount which is effectively connected with the conduct of a trade of business within the united_states empahsis added sec_952 provides that i n the case of a controlled_foreign_corporation subpart_f_income which includes insurance_income defined under sec_953 does not include any item_of_income from sources within the united_states which is effectively connected with the conduct by such corporation of a trade_or_business_within_the_united_states unless such income is exempt from taxation or is subject_to a reduced_rate of tax pursuant to a treaty obligation of the united_states emphasis added by definition subpart_f insurance_income is not effectively connected with the conduct of a u s trade_or_business and therefore such income cannot fall within the exemption to sec_4371 for effectively_connected_income set forth in sec_4373 premiums_paid to a controlled_foreign_corporation and included in gross_income by its u s shareholders as subpart_f_income pursuant to sec_951 are therefore subject_to the sec_4371 excise_tax unless specifically exempted by treaty while as a general_rule subpart_f insurance_income may not be effectively connected with the conduct of a u s trade_or_business sec_953 provides certain cfcs with the opportunity to make an election to treat certain subpart_f_income ie related_person_insurance_income as income effectively connected with the conduct of a u s trade_or_business sec_953 if such election is made t he tax imposed by sec_4371 shall not apply with respect to any related_person_insurance_income treated as effectively connected with the conduct_of_a_trade_or_business in the united_states sec_953 the legislative_history of sec_953 supports the conclusion that premiums included as subpart_f_income in the gross_income of a u s shareholder under sec_951 remain subject_to the sec_4371 excise_tax the conference_report indicates that p remiums received by a captive insurer like premiums received by an offshore insurer that is subject_to present law subpart_f generally remain subject_to the excise_tax on insurance premiums_paid to foreign insurers absent a treaty provision h_r rep no vol ii 99th cong 2nd sess the report continues by explaining that the excise_tax does not apply to income treated as effectively connected with the conduct of a u s business under the sec_953 effectively connected election this is consistent with the present law exemption from the excise_tax generally accorded to premiums that are effectively connected with the conduct of a u s trade_or_business sec_953 provides that if a controlled_foreign_corporation as defined in sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under c a may make an election to be treated as a domestic_corporation if such foreign_corporation would qualify under part i or ii of subchapter_l for the taxable_year if it were a domestic_corporation and the foreign_corporation meets the requirements prescribed by the secretary to ensure that the taxes imposed by this chapter on the foreign_corporation are paid pursuant to sec_953 all income of the foreign insurer including premium payments are treated as income of a domestic_corporation consequently the insurer is no longer treated as a foreign_entity and thus the policies it issues are not considered issued by a foreign insurer and are therefore not subject_to the excise_tax imposed under sec_4371 notice_89_79 c b absent an election under sec_953 or d there is no specific statutory exemption from the sec_4371 excise_tax for insurance premiums treated as subpart_f_income thus if a foreign_insurance_company is a controlled_foreign_corporation and does not make an election under either sec_953 or d insurance premiums which are treated as subpart_f_income pursuant to sec_952 and sec_953 will be subject_to the foreign insurance excise_tax under sec_4371 issue sec_4373 provides an exemption from the excise_tax imposed under sec_4371 for income that is effectively connected to a united_states trade_or_business unless such income is exempt from the application of sec_882 under a treaty prior to amendment in sec_4373 provided as follows the tax imposed by sec_4371 shall not apply to- domestic agent any policy signed or countersigned by an officer or agent of the insurer in a state territory or district of the united_states within which such insurer is authorized to do business this domestic agent exception did not apply to foreign insurers that were merely engaged in a trade_or_business but only to foreign insurers that were authorized to do business in a state see 521_fsupp_70 d n j in northumberland the court explained that the language authorized to do business used in sec_4373 is different from and therefore may carry a separate meaning from the language engaged in a trade_or_business id pincite the federal_circuit court_of_appeals reviewed the requirements of sec_4373 prior to its amendment in in the neptune mutual association ltd of bermuda v united_states cl_ct aff’d 862_f2d_1546 fed cir neptune mutual involved the taxability of insurance premiums_paid during quarters ended date and date neptune mutual a bermuda insurance_company received premiums from u s insureds and reported them as gross_income on a u s income_tax return however the taxpayer deducted nearly the entire amount of the premiums as reinsurance premiums_paid to a related company and incurred very little u s tax_liability the irs took the position that the taxpayer was liable for the excise_tax imposed by sec_4371 because it was not authorized to do business by a state territory or district within the united_states and thus did not qualify for exemption under sec_4373 the taxpayer paid the amount of excise_tax assessed and filed a claim and later a refund_suit arguing that it was authorized to do business in the united_states and thus liable for the income and not the excise_tax the taxpayer relied on sec_842 as follows if a foreign company carrying on an insurance_business within the united_states would qualify under part i or ii of this subchapter for the taxable_year if without regard to income not effectively connected with the conduct of any trade_or_business_within_the_united_states it were a domestic_corporation such company shall be taxable under such part on its income effectively connected with its conduct of any trade_or_business_within_the_united_states with respect to the remainder of its income which is from sources within the united_states such foreign company shall be taxable as provided in sec_881 sec_842 does not contain an exemption from income_tax for premiums that have been subject_to the excise_tax under sec_4371 id pincite the court_of_appeals_for_the_federal_circuit noted that a literal interpretation of sec_842 and sec_4371 et seq could result in premiums received by a foreign insurer engaged in a u s trade_or_business for purposes of sec_842 and not exempt from the excise_tax under sec_4373 being subject_to both income and excise_taxes on the same premium income declining the taxpayer’s suggestion to hold that the later enacted income_tax provision overruled the excise_tax imposed by sec_4371 the federal_circuit upholding the commissioner’s determination adopted the rule_of statutory construction that favors the more specific provision over a general provision and concluded that the more specific terms of sec_4371 prevail over any conflicting provisions of sec_842 since the court concluded that the taxpayer was not authorized to do business in any state territory or district of the united_states it held that the taxpayer was not exempt from the excise_tax under sec_4373 the relationship of sec_842 and sec_4371 was legislatively resolved by an amendment to sec_4373 in p l sec_1012 sec_4373 as applicable to premiums_paid on and after date states that t he tax imposed by sec_4371 shall not apply to- a ny amount which is effectively connected with the conduct_of_a_trade_or_business within the united_states unless such amount is exempt from the application of sec_882 pursuant to a treaty obligation of the united_states this provision changes the rule applied by the federal_circuit in neptune mutual association that is under the amended sec_4373 the excise_tax applies only if the premium income is not effectively connected with a u s trade_or_business in contrast to the federal circuit’s rule that the excise_tax applied unless the exemption in sec_4373 before its amendment was applicable sec_46_4371-2 b and c have not been changed to reflect the amendment to sec_4373 and still refer to an exemption for policies or other instruments signed or countersigned by an officer or agent of the insurer in a state territory or the district of columbia in which the insurer is authorized to do business however treasury regulations will not be sustained if they are plainly inconsistent with the statutes 394_us_741 quoting 333_us_496 congress amended sec_4373 to its current reading to provide exemption from the sec_4371 excise_tax with respect to amounts which are effectively connected with the conduct of a u s trade_or_business therefore to the extent that sec_46_4371-2 of the regulations is inconsistent with sec_4373 as amended by the tax reform act of the regulation is no longer effective issue sec_4371 imposes a tax in part on casualty insurance policies if issued to or for or in the name of an insured as defined in sec_4372 emphasis added sec_4372 provides in part that the term insured means a domestic_corporation with respect to risks wholly or partly within the united_states together sec_4371 and sec_4372 provide a definition of insured that includes corporation a a domestic_corporation as defined in sec_7701 once it is determined that an insurance_policy is subject_to the excise_tax imposed under sec_4371 sec_4374 establishes liability for payment of the tax prior to its amendment in the tax reform act of p l a sec_4374 was as follows any person to or for whom or in whose name any policy referred to in sec_4371 is issued or any solicitor or broker acting for or on behalf of such person in the procurement of any such instrument shall affix the proper stamps to such instrument notwithstanding the preceding sentence the secretary or_his_delegate may by regulations provide that the tax imposed by sec_4371 shall be paid on the basis of a return the last sentence in sec_4374 above authorizing the secretary to change the stamp tax to a tax paid_by a return was enacted by p l sec_804 date the secretary exercised the discretion to require that the tax be paid_by return instead of by stamp in t d date this t d promulgated sec_46_4374-1 of the regulations as follows the tax imposed by sec_4371 shall be paid on the basis of a return such tax shall be remitted by the person who makes the payment of the premium to a foreign_insurer_or_reinsurer or to any nonresident agent solicitor or broker for purposes of this paragraph the person who makes payment means that resident person who actually transfers the money check or its equivalent to the foreign_insurer_or_reinsurer or to any nonresident agent solicitor or broker for persons liable for the tax imposed by sec_4371 see section and the regulations thereunder this regulation was intended to determine the party responsible for filing the return reporting the tax under sec_4371 the regulation explicitly provides that liability for the tax is to be determined under section prior to repeal in section provided as follows the taxes imposed by this chapter shall be paid_by any person who makes signs issues or sells any of the documents and instruments subject_to the taxes imposed by this chapter or for whose use or benefit the same are made signed issued or sold emphasis added in the tax reform act of p l a congress repealed section and amended sec_4374 to its current reading which requires payment of the tax by return rather than stamp and shifts the determination of liability for the tax without changing the test for liability from section to sec_4374 see s rep no 94th cong 2d sess date c b vol which states the following new code sec_4374 corresponds to present code section except that it is changed to reflect payment by return rather than by stamp subsequent to its amendment in sec_4374 provides that t he tax imposed by this chapter shall be paid on the basis of a return by any person who makes signs issues or sells any of the documents and instruments subject_to the tax or for whose use or benefit the same are made signed issued or sold emphasis added although sec_46_4374-1 of the regulations refers to the actual payment of the premium by the resident person to the foreign insurer the regulation was published in prior to amendment of the statute in therefore to the extent that sec_46_4374-1 of the regulations is inconsistent with sec_4374 as amended the regulation is no longer effective therefore for purposes of sec_4371 et seq corporation a as beneficiary of the insurance is liable for the excise_tax as well as corporations b and c an actual payment of premiums on a policy by corporation a is not necessary to establish liability for the excise_tax under sec_4374 and the regulations thereunder because the liability for the tax is on all makers signers issuers and beneficiaries of the insurance subject_to tax under sec_4371 see sec_4374 thus corporation a is liable for the sec_4371 tax on the premiums_paid for the insurance if you have any further questions please call by edward williams senior technical reviewer branch associate chief_counsel international
